Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The amendment filed on 11/16/2022 has been entered into this application. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-16 and 20-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (2019/0279841 A1).

Regarding claims 1 and 25, Xiaxo discloses a photoresist metrology target/method of forming a metrology target is an overlay target (fig. 1) comprising: 
a first target structure (106a/106b), wherein the first target structure is formed within at least one of a first area is the space/location occupied by (106a) and a third area is the space/location occupied by (106b) of a first layer of a sample [par. 0032], the first target structure the combinations of (106a/106b) comprising a plurality of first cells containing one or more first cell pattern elements is the plurality of rectangular shape with plurality patterns/features/elements within, as can be seen in (fig. 1); and 
a second target structure (108a/108b), wherein at least one of the first target structure (106a/106b) or the second target structure (108a/108b) is formed from a photoresist material [par. 0031], wherein the second target structure (108a/108b) is formed within at least one of a second area the space/location occupied by (108a) and a fourth area the space/location occupied by (108b) of a second layer of the sample [pars. 0031-32], the second target structure comprising a plurality of second cells containing one or more second cell pattern elements is the plurality of rectangular shape with plurality patterns/features/elements within, as can be seen in (fig. 1), 
wherein an overlay value from the metrology target the overlay target (fig. 1) is determined by computing a difference between a center of gravity a center of gravity/symmetry (COS)(110) of the first layer and the center of gravity of the second layer [par.0033], wherein the center of gravity/symmetry (COS)(110) of the first layer is determined based on the center of gravity/symmetry (COS)(110) values of the first cells the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) of the first layer and the center of gravity of the second layer is determined based on the center of gravity/symmetry (COS)(110)  values of the second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) of the second layer [par. 0032], 
wherein the center of gravity/symmetry (COS)(110) values of the first cells are determined based on the individual center of gravity values/symmetry (COS)(110)  of the one or more first cell pattern elements the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b)  and the center of gravity/symmetry (COS)(110) values of the second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) are determined based on the individual center of gravity values of the one or more second cell pattern elements [pars. 0033-34].
For the purpose of clarity, the method of claim 25 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/system of photoresist metrology target claim 1 as rejected above as being anticipated by Xiaxo.

As to claims 2-6 and 26-30, Xiaxo also discloses a structure that is use metrology target overlay target (fig. 1) and a method of forming a metrology target that is implementing limitations such as, wherein the first target structure (106a/106b) is two-fold rotationally symmetric is equivalent to a rotation of 180° to the second target structure (108a/108b) about a common center the center of gravity/symmetry (COS)(110) of rotational symmetry on the sample [pars. 0033-34] (claims 2 and 26); wherein the plurality of first cells the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) comprises one or more first periodically patterned grids as depicted in pattern within the (106a/106b), and wherein the one or more first periodically patterned grids include the one or more first cell pattern elements as can be seen in (fig. 1)(claims 3 and 27); wherein the plurality of second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) comprises one or more second periodically patterned grids as depicted in pattern as depicted in pattern within the (108a/108b), and wherein the one or more second periodically patterned grids include the one or more second cell pattern elements as can be seen in (fig. 1) (claims 4 and 28) [pars. 0033-40]; wherein the one or more first cell pattern elements the depicted pattern within the (106a/106b) are compatible with an optical metrology mode (claims 5 and 29); and wherein the one or more second cell pattern the depicted pattern within the (108a/108b) are compatible with an optical metrology mode (claims 6 and 30) As can be seen in depicted (1 and 3A and 4A)[pars. 0042, 0077-80].

As to claims 7 and 16, Xiaxo discloses a system/method of measuring overlay of a sample (figs. 1, 3A, 3C, 3E, 4A and 9) comprising: 
a controller computing system (924) communicatively couplable to one or more metrology sub- systems [par. 0106], wherein the controller including one or more processors, wherein the one or more processors are configured to execute a set of program instructions maintained in memory [pars. 0106-0111], wherein the set of program instructions is configured to cause the one or more processors to: 
receive, from the one or more metrology sub-systems, one or more signals indicative of illumination emanating from one or more metrology targets of a sample is configured to receive measurement data [par. 0110] wherein the one or more metrology targets of the sample comprise: 
a first target structure (106a/106b), wherein the first target structure is formed within at least one of a first area the space/location occupied by (106a) and a third area the space/location occupied by (106b) of a first layer of a sample [par. 0032], the first target structure (106a/106b) comprising a plurality of first cells containing one or more first cell pattern elements is the plurality of rectangular shape with plurality patterns/features/elements within, as can be seen in (fig. 1); and 
a second target structure (108a/108b), wherein at least one of the first target structure (106a/106b) or the second target structure (108a/108b) is structure formed from a photoresist material [par. 0031], wherein the second target structure (108a/108b) is formed within at least one of a second area the space/location occupied by (108a) and a fourth area the space/location occupied by (108b) of a second layer of the sample [pars. 0031-32], the second target structure comprising a plurality of second cells containing one or more second cell pattern elements is the plurality of rectangular shape with plurality patterns/features/elements within, as can be seen in (fig. 1), 
the computing system (924) generate one or more first overlay measurements based on one or more signals indicative of illumination from (902)(i.e. an optical measurement system)[par. 0035] emanating from one or more portions of the first target structure (i.e. (106a/106b)); generate one or more second overlay measurements based on one or more signals indicative of illumination from (902) emanating from one or more portions of the second target structure (i.e. (108a/108b)); and determine an overlay value of the sample based on the one or more first overlay measurements and the one or more second overlay measurements [pars. 0100-112], wherein the overlay value is determined by computing a difference between a center of gravity a center of gravity/symmetry (COS)(110) of the first layer and the center of gravity of the second layer [par. 0031-32], 
wherein the center of gravity the center of gravity/symmetry (COS)(110) of the first layer is determined based on the center of gravity the center of gravity/symmetry (COS)(110) values of the first cells of the first layer and the center of gravity of the second layer is determined based on the center of gravity the center of gravity/symmetry (COS)(110) values of the second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) of the second layer, 
wherein the center of gravity the center of gravity/symmetry (COS)(110)  values of the first cells the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) are determined based on the individual center of gravity values of the one or more first cell pattern elements the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) and the center of gravity values of the second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) are determined based on the individual center of gravity values of the one or more second cell pattern elements the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) [pars. 0100-112] (claim 1).
For the purpose of clarity, the method claim 19 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/system of photoresist metrology target claim 7 as rejected above as being anticipated by Xiaxo.

As to claims 11-15 and 20-24, Xiaxo also discloses a structure an overlay metrology system (figs. 1 and 9) that is use in a system/method that is implementing limitations such as, wherein the first target structure (106a/106b) is two-fold rotationally symmetric is equivalent to a rotation of 180° to the second target structure (108a/108b) about a common center the center of gravity/symmetry (COS)(110) of rotational symmetry on the sample [pars. 0033-34] (claims 11 and 20);
wherein the plurality of first cells the plurality of rectangular shape with plurality patterns/features/elements within (106a/106b) comprises one or more first periodically patterned grids as depicted in pattern within the (106a/106b), and wherein the one or more first periodically patterned grids include the one or more first cell pattern elements as can be seen in (fig. 1) (claims 12 and 21); wherein the plurality of second cells the plurality of rectangular shape with plurality patterns/features/elements within (108a/108b) comprises one or more second periodically patterned grids as depicted in pattern as depicted in pattern within the (108a/108b), and wherein the one or more second periodically patterned grids include the one or more second cell pattern elements as can be seen in (fig. 1) [pars. 0033-40] (claims 13 and 22); wherein the one or more first cell pattern elements the depicted pattern within the (106a/106b) are compatible with an optical metrology mode (claims 14 and 23); and wherein the one or more second cell pattern the depicted pattern within the (108a/108b) are compatible with an optical metrology mode, as can be seen in depicted (1 and 3A and 4A) [pars. 0042, 0077-80] (claims 15 and 24).


Response to Arguments
Applicant’s arguments/remarks, (see pages 10-15), filed on 11/16/2022, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues that ………. the present rejection be withdrawn.
Applicant argues that ……., the Applicant respectfully submits that Xiao fails to disclose, teach, or suggest at least “the center of gravity values of the first cells are determined based on the individual center of gravity values of the one or more first cell pattern elements and the center of gravity values of the second cells are determined based on the individual center of gravity values of the one or more second cell pattern elements” (emphasis added) as recited in Claim 1. In particular, the Applicant respectfully submits that Xiao is silent on at least “individual center of gravity values of the one or more first cell pattern elements” and “individual center of gravity values of the one or more second cell pattern elements” as recited in Claim 1.

Examiner's response:

With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because Xiao clearly discloses and shows a metrology target that is similar and/or identical to the structure of the target structure as recited in claim 1.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), in this case, prior art Xiao teaches all the structural limitations of claim 1 as recited.
In addition, the limitations such as “….determined based on the individual center of gravity values of the one or more first cell pattern elements and the center of gravity values of the second cells are determined based on the individual center of gravity values of the one or more second cell pattern elements”, are not structurally changing the target, the limitation is directed to a computation of a center of gravity and does not put any limitations on what the computation value of the center of gravity is or is not. As such, since Xiao structure is similar to the instant application claimed structure especially in terms of symmetry, then the limitation is within the scope and analysis of Xiao apparatus and methods configuration for performing overlay metrology upon a target having at least two layers formed thereon. A target having a plurality of periodic structures for measuring overlay in at least two overlay directions (see abstract), as detailed above, considering the (BRI).  
Furthermore, with respect to center of gravity (COG) there is no requirement for two separate COG, the center of gravity (COG) for individual group(s) (i.e. between 106a and 106b) center of gravity (i.e. (110)) is arbitrarily the center of gravity for the structure of the features of the plurality of cells, the rectangular features within the group is the same.
In conclusion, it is respectfully pointed out to applicant that this argument is not persuasive because Xiao further discloses that overlay may generally be determined by the difference between centers of gravity (or deviation from predefined offset between centers of symmetry/gravity) of the currently formed layer patterns and previous layer patterns [pars. 0088-89] (fig. 6).


b) Applicant argues that ………… a description related to the “center of symmetry 110” of “groups 106a and 106b” is not equivalent to “the center of gravity values of the first cells are determined based on the individual center of gravity values of the one or more first cell pattern elements” (emphasis added) or “center of gravity values of the second cells are determined based on the individual center of gravity values of the one or more second cell pattern elements” (emphasis added) as recited in Claim 1. In particular, symmetry based on 180° rotation of “groups 106a and 106b” fails to contemplate the role of “individual center of gravity values” of the “one or more first cell pattern elements” in “determining” the “center of gravity values of the first cells” or the role of “individual center of gravity values” of the “one or more second cell pattern elements” in “determining” the “center of gravity values of the second cells” as described in Claim 1.
For at least the above reasons, Claim 1 is believed allowable. Claims 2-6 depend upon claim 1 directly or indirectly and are allowable based on their dependence upon an allowable base claim.
For at least the reasons Claim 1 is believed allowable, it is believed that independent Claims 7, 16, and 25 are allowable. Claims 11-15, 20-24, and 26-30 depend upon Claims 7, 16, or 25 directly or indirectly and are allowable based on their dependence upon an allowable base claim.

Examiner's response:

With respect to argument (b), it is respectfully pointed out to applicant that for the same reasons as discussed above in relation to argument(s) (a), applicant argument(s) regarding argument(s) (b) is/are not persuasive.
In addition, it is respectfully pointed out to applicant that this/these argument(s) is/are not persuasive because “center of symmetry 110” of “groups 106a and 106b” is indeed equivalent to “the center of gravity of the cells since the cells sum make up the groups (106a and 106b) and the limitations of a “center of gravity values of the one or more first cell pattern elements” is anticipated by the relative distance of the location/position of the individual cells within the group (i.e. 106a) to the center of gravity/symmetry.
Additionally, for the purposes of clarity, Xiao clearly discloses overlay may generally be determined by the difference between centers of symmetry/gravity of the currently formed layer patterns and previous layer patterns [pars. 0088-89]. In this case, determining based on the individual center of gravity values of the one cell pattern element(s) is anticipated by Xiao target configuration as can be seen in (i.e. drawing fig. 6).
In conclusion, Applicant has argued the patentability of independent Claims 7, 16, and 25, dependent claims based solely upon the patentability of independent claim(s) 1, and has presented no additional arguments exclusively pertaining to the claims, since the applicant has not argued the examiner’s position about the rejection(s) regarding these claims, in the previous Official action. The applicant has acquiesced. As such, the rejections are proper, and the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance. 




 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886